Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 6/1/2022 under AFCP 2.0 has been entered.  Applicant's amendments to the claims have overcome each 112(b) rejections previously set forth in the Final Office Action dated on 4/5/2022. 
Claim Status
Claims 1-2, 7-14, 21-24, 26-27 and 31-34 are pending.
Claims 3-6, 15-20, 25 and 28-30 are canceled by Applicant.
Reasons for Allowance
Claims 1-2, 7-14, 21-24, 26-27 and 31-34 are allowed.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. The statement is not intended to necessarily state all the reasons for allowance or all the details why claims are allowed and should not be written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding claims 1-2 and 7-14, they are allowed as reasons stated in the previous Final Office action dated on 4/5/2022.
Regarding claim 21, similar to the allowed claim 1, the most relevant prior art references (US 10,083,863 B1 to Hsieh in combination of US 2020/0090944 A1 to Lee, US 2020/0006131 A1 to Shimabukuro, US 2018/0182856 A1 to Lee, US 2020/0111675 A1 to Takatsuki and US 2019/0214559 A1 to Clarke) substantially teach some of limitations in claim 21 as stated in the previous Final Office action dated on 4/5/2022, but not the limitations of “etching the contact structure by using CIF3 in a nitrogen ambient…” recited in the claim 21. Therefore, the claim 21 is allowed.
Regarding claims 22-24, 26-27 and 31-34, they are allowed due to their dependencies of claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FARUN LU/Primary Examiner, Art Unit 2898